Citation Nr: 0827199	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for left Achilles 
tendonitis, currently evaluated as 20 percent disabling.

3. Entitlement to a combined 100 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1983 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to an increased 
evaluation for right and left Achilles tendonitis, evaluated 
as 20 percent disabling each.  In November 2007, the Board 
remanded these issues to the RO via the Appeals Management 
Center (AMC) for further evidentiary development.  At that 
time, the Board deferred the issue of entitlement to a 
combined 100 percent disability evaluation pending the 
outcome of the Remand.


FINDINGS OF FACT

1.  Neither the veteran's right Achilles tendonitis nor her 
left Achilles tendonitis has been manifested by ankylosis of 
the ankle.

2.  The veteran's service-connected right and left Achilles 
tendonitis are each rated as 20 percent disabling, and her 
service-connected right and left Achilles tendon scarring are 
each rated as 10 percent disabling.  For these four service-
connected disabilities, the RO has assigned a combined 50 
percent schedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right Achilles tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5270, 5271 
(2007).

2.  The criteria for a disability rating in excess of 20 
percent for left Achilles tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5270, 5271 
(2007).

3.  In accordance with the Combined Ratings Table, the RO has 
correctly assigned a combined 50 percent schedular rating for 
the service-connected right and left Achilles tendonitis 
(each rated as 20 percent) and the service-connected right 
and left Achilles tendon scarring (each rated as 10 percent).  
38 C.F.R. § 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform her, or any reasonable person for 
that matter, of what was required, and that she needed to 
provide evidence with regard to how her disabilities affect 
her in everyday, daily life; her responses confirm that she 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in June 2001, January 2003, 
September 2006, and December 2007, which fully addressed the 
notice elements.  The Board notes that the January 2003 
letter was sent prior to the initial RO decision in this 
matter.  These letters informed the veteran of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the appellant was also asked to submit evidence 
and/or information in her possession to the RO.  Finally, the 
Board notes the RO sent the veteran letters in December 2007 
and February 2008 informing her of how disability ratings and 
effective dates are assigned.  Dingess, supra.  Moreover, she 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  She has not cited 
any sources of treatment for her bilateral Achilles 
tendonitis.  In March 2003 she underwent a VA examination to 
assess the severity of her service-connected disabilities.  
VA attempted to schedule more current VA examinations for the 
veteran in January and February 2008, but, as more fully 
explained below, she did not report for any of the 
examinations.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance is required to fulfill VA's duty to assist the 
appellant in the development of her claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

On VA orthopedic examination in March 2003, the veteran 
reported pain in her feet and below her knees.  She claimed 
the pain was transient, but was between 7 and 10, on a scale 
of 1 to 10, all day and everyday, and on her best days she 
went down to a 6 on the pain scale.  She said she was unable 
to work because she could not stand or sit due to the pain.  
She also said she had an accounting degree which she was 
unable to use.  On objective clinical examination, it was 
noted that she had sensation that was subjectively tender and 
painful in the lower extremities from the knees down.  She 
had a 65 degree arc of range of motion with 25 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  She had 
normal strength (5/5) for dorsiflexion, plantar flexion, 
inversion, and eversion, but it was noted to be dramatically 
reduced for somebody her size.  She walked with extreme 
slowness, and sat as if in very much pain.  She was 
hypersensitive to touch throughout the lower extremities, and 
had extreme pain with all activity.  The assessment was 
Achilles tendonitis, bilaterally.  The examiner indicated it 
was "within reason" to believe the bilateral Achilles 
tendonitis and the stripping caused the veteran to lose 
between 20 and 30 percent of her range of motion, strength, 
coordination, and fatigability on examination, as everything 
was "extremely tender" for her.  

In November 2007, the Board remanded this matter to the AMC 
in order for the veteran to be scheduled for a VA examination 
to ascertain the current nature and degree of severity of the 
service-connected residuals of Achilles tendonitis, status 
post stripping.  

In a December 2007 letter, the AMC advised the veteran that 
the VA medical facility nearest her had been asked to 
schedule her for an examination.  She was advised that the 
examination was very important, and that without it, VA might 
have to deny her claim or she might be paid less than she 
otherwise would.  She was advised that if she could not 
report for the examination as scheduled, she should contact 
the medical facility and arrange a more convenient place or 
time.  It appears that in January 2008, the AMC received that 
same letter back in the mail.  

A document entitled "Total Appointment Profile" for the 
veteran for the period from November 1, 2007, through 
February 23, 2008, shows that an appointment for a "C&P 
Ortho" was cancelled by the veteran on January 4, 2008; that 
she was a "no-show" for a "C&P Ortho" on January 11, 2008; 
and that an appointment for a "C&P Ortho" was cancelled by 
the veteran on February 22, 2008.  

On February 6, 2008, the AMC sent another letter to the 
veteran, at a new address.  In this letter, the AMC again 
advised the veteran that the VA medical facility nearest her 
had been asked to schedule her for an examination.  She was 
advised that if she could not keep the appointment, she 
should contact the medical facility.  She was also advised 
that "the law states that when a claimant, without good 
cause, fails to report for an examination or reexamination, 
the claim shall be rated based on the evidence of record". 

A document printed February 21, 2008, showed that the veteran 
again failed to report for a VA examination.  Under 
"additional comments" it was noted that the veteran "did 
not fail to show" and "stated she is almost bedridden and 
just couldn't make it".  

A July 2008 entry in the Veterans Appeals Contact and Locator 
System (VACOLS) shows another address for the veteran, which 
was noted after correspondence was sent back to VA as 
returned or undeliverable.  It appears that documents were 
remailed to the veteran at the new address, but no response 
was received.  

III.  Analysis - Increased Ratings

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's right and left Achilles tendonitis have been 
rated as 20 percent disabling, effective from January 2001.  

The RO has rated both the veteran's right and left Achilles 
tendonitis using the criteria for rating tenosynovitis at 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5024.  A disorder under 
DC 5024 will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Accordngly, the RO rating decisions 
have employed the criteria for rating limitation of motion of 
the ankle at 38 C.F.R. § 4.71a, DC 5271.  

Under Diagnostic Code 5271, a maximum 20 percent rating is 
warranted for marked limitation of ankle motion. 

Normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

An increased, 30 percent, rating is warranted if the ankle is 
ankylosed in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  A 40 percent 
rating is warranted for the ankle only if there is ankylosis 
of the ankle, in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  DC 5270.

The veteran contends that she should be granted ratings in 
excess of 20 percent for her service-connected right and left 
Achilles tendonitis.  The Board notes that the veteran was 
scheduled for a VA examination in early 2008, in an attempt 
to ascertain the current severity of her service-connected 
bilateral Achilles tendonitis.  The record reflects that she 
cancelled two of the appointments, and did not report for one 
of the appointments.  She apparently indicated she was 
"almost bedridden" and just could not make it.  It also 
appears that the veteran's address has changed at least twice 
during the pendency of this appeal, and at no time did she 
advise VA of any such address changes.  It appears that VA 
has learned of address changes only through mail returned as 
undeliverable.  In that regard, the Board notes that the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, she cannot passively wait 
for it in circumstances where he may or should have evidence 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, while VA does have a duty to assist the veteran 
in the development of a claim, that duty is not limitless.  
In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of her whereabouts.  If she 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find her.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Here, due efforts were made to contact the 
veteran and afford her a current examination.  Unfortunately, 
she did not report for any of the three VA examinations 
scheduled for her benefit.  Thus, her claim must be rated 
based upon the evidence already of record.  

With the above criteria in mind, the Board notes that the 
veteran filed her claims for increased ratings in December 
2002.  Since then, the only pertinent medical evidence has 
been the March 2003 VA examination.  A review of that 
examination report shows that she had a 65 degree arc of 
range of motion with 25 degrees of dorsiflexion and 40 
degrees of plantar flexion.  In the absence of right or left 
ankle ankylosis, the veteran is clearly not entitled to more 
than a 20 percent disability rating for her service-connected 
right and left Achilles tendonitis, under DC 5270. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation.  As 
for pain on motion, while the veteran has complained of pain, 
there was no objective evidence of disuse atrophy or 
ankylosis at any of the aforementioned examinations.  Even if 
the Board were to concede that her pain resulted in 
disability which equated to an additional limitation of 
motion of several degrees, she would still need a significant 
additional loss of motion (basically equivalent to ankylosis) 
to warrant an increased rating.  As reflected above, such a 
level of disability is not objectively present.  Taking into 
account the veteran's limitations due to pain, the Board 
concludes that her adverse symptomatology does not equate to 
the criteria for an evaluation of her right or left Achilles 
tendonitis in excess of 20 percent.  

The VA Schedule of Ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  VA regulation, at 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  The 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate her 
service-connected right and left Achilles tendonitis.  While 
she complained that her foot problems interfered with her job 
as an accountant, there is no contention or indication that 
her right and left foot impairment, in and of itself, is 
productive of marked interference with other employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  

In summary, the preponderance of the evidence reflects that 
no greater than a 20 percent rating is warranted for either 
the right or left Achilles tendonitis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Combined 100 Percent Disability Rating

The veteran has contended that she should be granted a 
combined 100 percent disability rating.  To date, her 
service-connected right and left Achilles tendonitis are each 
rated as 20 percent disabling, and her service-connected 
right and left Achilles tendon scars are each rated as 10 
percent disabling.  For these four service-connected 
disabilities, the RO has assigned a combined 50 percent 
schedular rating.

The VA Rating Schedule includes a Combined Ratings Table, at 
38 C.F.R. § 4.25, with accompanying instructions, for 
determining a combined rating for multiple disabilities.  In 
brief, to arrive at a final rating, percentage ratings for 
multiple disabilities are not added.  Rather, using the 
Combined Ratings Table, the disabilities are arranged in 
order of their percentage severity, and then they are entered 
in the table, until a final combined number is obtained, 
which is then rounded to the nearest number divisible by 10 
(combined values ending in 5 are rounded up).  38 C.F.R. § 
4.25.

Applying the Combined Ratings Table to the instant case, 20 
percent for the veteran's service-connected right Achilles 
tendonitis and 20 percent for left Achilles tendonitis 
disabling, results in a combined number of 36, which is then 
entered into the combined rating table along with the next 
severe disability - 10 percent - which results in a combined 
number of 42.  The combined number 42 is then entered into 
the combined rating table along with the next severe 
disability - 10 percent - which results in a combined number 
of 48, which is rounded up to 50 percent.  38 C.F.R. § 4.25.  
The RO thus assigned a correct combined 50 percent schedular 
compensation rating under 38 C.F.R. § 4.25.  The Board is 
bound in its decisions by VA regulations.  38 U.S.C.A. § 
7104(c).  Clearly the rules for combined ratings are set 
forth in the regulation on combined ratings, 38 C.F.R. § 
4.25.  Thus, as a matter of law, this aspect of the claim 
must be denied.


ORDER

A rating in excess of 20 percent for right Achilles 
tendonitis is denied. 

A rating in excess of 20 percent for left Achilles tendonitis 
is denied.

The claim that a combined schedular rating 100 percent is 
warranted for the veteran's service-connected disabilities is 
denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


